DAYTON, District Judge
(dissenting). I cannot concur. It seems to me that the proximate cause of this accident was not the weakness of the engine that intestate was driving, but the failure of the brakes to perform their functions at the time. There is no evidence that these brakes were defective, or that the defendant failed in its duty to properly inspect and keep them in repair. On the contrary, it is undisputed that at the last station passed, four miles in advance of the accident, the brakes were in good working order. Something occurred to render them ineffective while running these four miles between the two stations, something which the company by no ordinary care could foresee or avoid. If these brakes had operated, the train would have been under control, and the extraordinary climbing of the cars upon the tender of the engine under intestate’s control would not have occurred, Whatever may be said about the character of this engine, it is certain that it had been sufficient to run under normal conditions with, this train more than 30 miles of the journey, and-that intestate, a man of mature age and experience as an engineer, had, so far as the evidence discloses, made no protest against its use, nor expressed any fear of driving it under the conditions existing. No one can' tell whether a larger and *574stronger engine would or woüld not have withstood the impact of these cars. It could be only matter of conjecture. Certain it is the law requires evidence, and not conjecture, to warrant a'jury to find verdicts in cases like this; and, further, it does not require the master to furnish its employe with the best, but only reasonably safe, machinery to operate under normal, and not extraordinary and unforeseen, conditions. Who is to say how large and strong an engine and tender was necessary for use on this occasion? Who can tell whether or not a larger and stronger tender, attached to a larger and heavier engine, would-have resisted the impact of these cars? The logical conclusion to be drawn from permitting, this judgment to stand for the reasons .given by the majority, it seems to me, is that a railroad company will not be warranted in the use on freight trains of any engines other than the largest, heaviest, and strongest known to mechanics.
In Jennings v. Davis, 187 Fed. 703, 109 C. C. A. 451, this court has held, as to “proximate cause,” that while ordinarily a question for the jury, where the evidence is uncontrbverted, and but one inference should be drawn, the question is one of law for the court. The manifest effect of this ruling is that the trial court must be responsible for the determination of what is the proximate cause of the injury. If but one inference should be drawn from the evidence as to it, the twelve men should not be permitted to exercise their judgment and draw another. This ruling should be either overruled or followed.